Fourth Court of Appeals
                               San Antonio, Texas
                                   November 16, 2016

                                  No. 04-16-00482-CV

        CLEARWATER RANCH PROPERTY OWNERS ASSOCIATION, INC.,
                             Appellant

                                            v.

                                Adrianna ROHLMEIER,
                                       Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CI16454
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
       Luis Duran's notification of late reporter's record is hereby GRANTED.   Time is
extended to November 21, 2016. FURTHER EXTENSIONS ARE DISFAVORED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court